Broyles, C. J.
1. This was a suit for damages for the killing of a mule, and a verdict in favor of the plaintiff (the owner of the mule) was returned against Ada'ir, one of the defendants. In his motion for new trial Adair excepted to the admission of the following testimony of the plaintiff: “When I went out there to where the mule was killed, Mr. Brown and Mr. Adair [the defendants in the trial court] saw the mule. Then we went back to town with the sheriff and discussed the question of damages or compensation. There never was any legal proceeding-taken to seize the truck [which struck and killed the mule], and there wasn’t any warrant for the negro [the driver of the truck] at that time. At that time Mr. Brown and Mr. Adair asked [me] to let the negro out and [to] release the car, and we discussed an arbitration; and they then said to let the negro out or let them take the truck on without ally proceedings against the truck, and they would be back Wednesday and arbitrate or adjust the matter or settle it.” Movant’s objection to the evidence was as follows: “Going into a matter of compromise. Any facts about it, I don’t object to the fact that they discussed an arbitration, but any results or agreements they had about compromising this is irrelevant and inadmissible.” Meld, that the evidence shows that the plaintiff and defendants were merely discussing an arbitration, and fails to establish that any agreement as to a compromise was made. Its admission was not error.
2. Under the facts of the case, the excerpts complained of from the charge to the jury upon the defendants’ counter-claim were not error for any reason assigned. Nor did the court err in directing the verdict against that claim.
3. The evidence authorized the jury to find that the death of the mule was ea'used by the negligence of the operator of the truck in question, and that at the time of the accident said operator was the agent or employee of the defendant Adair, and was then engaged in the prosecution of said defendant’s business. The verdict was authorized by the evidence, and the denial of a: new trial was not error.

Judgment affirmed.


MacIntyre and Guerry, JJ., concur.

O. J. Googler, for plaintiff in error.
E. L. Reagan, contra.